Title: To James Madison from Jonathan Roberts, 3 March 1817
From: Roberts, Jonathan
To: Madison, James



Dear Sir
Senate Chamber March 3d. 1817

I ask the liberty of communicating to you the enclosed letter from Gen Howell of the Senate with the accompaniments and solicit your attention thereto.  I had hoped to wait upon you but time hardly promises an allowance of that pleasure.  I need not repeat you how sincerely I esteem Gen Howell or how much I should be gratified in his obtaining public employment worthy of his merits.  This you will know from the conversation I had with you respecting another appointment for this gentleman which will not now soon be made.  I am very respectfully your Friend servt.

Jonathan Roberts

